DETAILED ACTION
This action is in response to the amendment filed on 09/22/22.
Claim 21 is pending and has been examined.
 Information Disclosure Statement


The information disclosure statement (IDS) submitted on 10/05/22 and 10/17/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton (6,978,921) in view of Whitman et al. (2003/0105478).
	Regarding claim 21, Shelton discloses a surgical stapling system, comprising: an actuator system operable to generate independent motions including an end effector closing motion and a staple firing motion via triggers (26 and 28); a stapling end effector (12) responsive to the independent motions generated by the actuator system, wherein the stapling end effector comprises: a staple cartridge jaw (16; Fig. 10) comprising a plurality of staples (220; Fig. 11) removably stored therein; an anvil jaw (18), comprising: a longitudinal anvil slot (42); and a longitudinal recess extending from the longitudinal anvil slot (Fig. 10); a firing member (14), comprising: an anvil-engaging portion (38) configured to slidingly engage a sidewall of the longitudinal recess (Figs. 21 and 23); and a cartridge jaw-engaging portion (44) configured to engage the staple cartridge jaw, wherein the anvil-engaging portion is proximal to and disengaged from the anvil jaw during the end effector closing motion (Fig. 14), and wherein the firing member is configured to control the relative spacing between the staple cartridge jaw and the anvil jaw during the staple firing motion (Figs. 21-23). 
	Although Shelton discloses wherein all of the functions from the handle portion could be electro-mechanical powered, it does not specifically discloses a robotic arm, and a control circuit operably coupled to the actuator system and configured to: receive an end effector closinq input; qenerate the end effector closing motion; receive a staple firing input; and generate the end effector firing motion to advance a cutting member of the stapling end effector throuqh a staple firinq stroke independent of the qeneration of the end effector closing motion. Whitman discloses a surgical instrument comprising a robotic arm (520); a control circuit (i.e. its it deemed that the controller and/or processor of Whitman comprises a control circuit) operably coupled to the actuator system and configured to: receive an end effector closinq input (via actuation of first motor 576); qenerate the end effector closing motion (par. 36); receive a staple firing input (via actuation of second motor 580); and generate the end effector firing motion to advance a cutting member of the stapling end effector throuqh a staple firinq stroke independent of the qeneration of the end effector closing motion for the purpose of increasing user control and precision of the surgical procedure performed. It would have been obvious to one having ordinary skills in the art to have provide Shelton’s handle portion attached to a robotic arm and remote console as taught by Whitman, in order to remotely and electromechanically operate the instrument increasing its control and precision.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731